DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 15 is objected to because of the following informalities: 
Claim 15 recites “The computer readable medium of claim 13…” where “The non-transitory computer readable medium of claim 13…” was most likely intended. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shapira et al. (U.S. Pat. App. Pub. No. US 20160350973 A1; hereinafter "Shapira"), and .

	Regarding claim 1, Shapira teaches a virtual reality (VR) system for providing real time user interaction (Shapira, ¶ [0040], virtual reality VR), comprising: 
at least one red, green, blue (RGB) camera to capture image data of a user's body in a physical environment (Shapira, ¶ [0071, RGB-D camera; ¶ [0053], tracking and modeling users (i.e., users’ bodies) in the 3D of the shared real-world space (i.e., physical environment)); 
a processor to receive the image data to formulate a three-dimensional (3D) model of the user's body and to map the 3D model inside a VR environment (Shapira, Fig. 7, ¶ [0181], microprocessors and CPUs; ¶ [0085], capture and model users, objects and surfaces based on environmental tracking and mapping information received from a plurality of sensors; ¶ [0086], 3D skeleton model of each user and 3D hand model of each of the user’s hands in the shared immersive virtual environment); and 
a head-mounted display (HMD) to display the 3D model and movements of the 3D model within the VR environment (Shapira, ¶ [0032], map and renders virtual elements of the shared immersive virtual environment to real objects in the real-world space that can be touched and manipulated by two or more users to provide shared tactile interaction; ¶ [0068], a head mounted display (HMD) or other VR display device such as eye-worn 
For additional teachings of the prior art, Marcolina also teaches a head-mounted display (HMD) to display the 3D model and movements of the 3D model within the VR environment (Marcolina, ¶ [0136], HMD; ¶ [0246], rendered 3D virtual imagery in a virtual environment 1206; ¶ [0248], virtual objects can be displayed proximate to their corresponding real-world objects).
Shapira and Marcolina (hereinafter "Shapira-Marcolina") are analogous because they are directed at 3D mapping. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been to provide the advantage of, for example, an interaction between a control object in a three-dimensional (3D) sensory space and the virtual object in a virtual space that the control object interacts with. Marcolina, Abstract.

	Regarding claim 2, Shapira-Marcolina teaches The VR system in claim 1, wherein the processor is contained within a VR portable device that is worn by the user (Shapira, ¶ [0181], simplified computing device having at least one processor; ¶ [0183], simplified computing device interacting with other user devices of systems).

	Regarding claim 3, Shapira-Marcolina teaches The VR system in claim 1, wherein the VR environment includes at least one of a gaming environment, a meeting 

	Regarding claim 4, Shapira-Marcolina teaches The VR system in claim 1, wherein the VR system is to add at least one additional user tracked in the physical environment of the user or a different physical environment tracked by a different RGB camera (Shapira, ¶ [0022], multiple users are participating in the shared immersive virtual environment; ¶ [0078], the sensor manager performs a sensor fusion process that integrates the various sensor inputs, applies scene understanding techniques to obtain a semantic understanding of surfaces and objects (e.g., furniture, control devices, electronics, inert objects, etc.). In some scenarios, the sensors being managed by the sensor manager applies mutually exclusive sets or groups of sensors, e.g., one group sees part of the room and another group sees a different part. In either case, the sensor manager dynamically manages multiple coordinate systems, corresponding to each group of sensors, until the time that they are merged via the sensor fusion process).

	Regarding claim 5, Shapira-Marcolina teaches The VR system in claim 1, wherein the 3D model is made by corresponding image pixels to locations on a model to provide a surface representation of the user's body (Shapira, Fig. 12B, ¶ [0248], virtual objects (i.e., image pixels of a model) can be displayed proximate (i.e., corresponding locations) to their corresponding real-world objects (e.g. hand 114)).


with three-dimensional (3D) tracking, capturing image data of the user's body in a physical environment (see treatment of claim 1); 
formulating a 3D model of a user's body with the image data (see treatment of claim 1); 
mapping the 3D model inside an AR environment (see treatment of claim 1); 
replicating at least one body movement of the user using the 3D model within the AR environment (see treatment of claim 1. See also Marcolina, ¶ [0040], manipulating virtual objects using real motions of one or more hands in a three-dimensional (3D) sensory space); and 
mapping the 3D model inside an AR environment that is visible to a user wearing a head-mounted display (HMD) (See treatment of claim 1. See also Marcolina, ¶ [0131], such applications can be run on HMDs or other portable computer devices and thus can be similarly interacted with using the free-form in-air gestures; ¶ [0134], For example, in some implementations, the user can control the position of a cursor and/or other object on the interface of an HIVID by with his index finger in the physical environment outside the HMD's virtual environment, without the need to touch the screen)).



	Regarding claim 8, Shapira-Marcolina teaches the method of claim 6, further comprising manipulating the image data by applying at least one of a texture, an avatar, a custom appearance, and a shape to the 3D model (Shapira, ¶ [0134], changing parameters or characteristics (e.g., shape, texture, color, etc.) of the 3D model of the virtual object).

	Regarding claim 9, Shapira-Marcolina teaches the method of claim 6, further comprising manipulating the image data by applying at least one of a texture, an avatar, a custom appearance, and a shape to another user or 3D model (See treatment of claim 8 to apply to manipulating another virtual object. See also Shapira, ¶ [0004], multiple users to concurrently share tactile interactions via virtual elements that are mapped and rendered to real objects that can be touched and manipulated by multiple users).

	Regarding claim 10, Shapira-Marcolina teaches the method in claim 6, wherein the AR system is to add at least one additional user tracked in the physical environment of the user or a different physical environment tracked by a different RGB camera multiple users to concurrently share tactile interactions via virtual elements that are mapped and rendered to real objects that can be touched and manipulated by multiple users; Shapira, ¶ [0071], external sensors such as RGB-D positioned within the real-world environment around the user, or may be coupled to other users. Note: it is not clear from the language whether “a different RGB camera” applies only to “a different physical environment”).

	Regarding claim 11, Shapira-Marcolina teaches the method of claim 6, wherein the AR environment includes at least one of a gaming environment, a meeting room, an educational setting, or a mixed reality environment (See treatment of claim 3. See also Marcolina, ¶ [0130], a virtual reality (VR) and augmented reality (AR) environment).

	Regarding claim 12, Shapira-Marcolina teaches the method of claim 6, further comprising adding at least one additional user from the same physical environment as the user or from a different physical environment and using a different form of 3D tracking (Shapira, ¶ [0022], multiple users are participating in the shared immersive virtual environment; ¶ [0071], these skeleton and hand models can be computed partially by head mounted sensors (if the user's hand or body parts are visible to the head mounted sensors). Alternately, or in combination (i.e., different form of 3D tracking), these skeleton and hand models may be computed based on input from by external sensors. These external sensors can be positioned within the real-world environment around the user, or may be coupled to other users.).

multiple users to concurrently share tactile interactions via virtual elements that are mapped and rendered to real objects that can be touched and manipulated by multiple users).
	
	Regarding claim 14, see treatment of claims 1 and 6. Additionally, Shapira-Marcolina teaches a non-transitory computer readable medium comprising computer usable program code embodied therewith (Shapira, ¶ [0187], storage storing instructions/programs).

	Regarding claim 15, Shapira-Marcolina teaches the computer readable medium of claim 13 wherein the 3D data is manipulated by applying at least one of a texture, an avatar, a custom appearance, and a shape to the 3D model (see treatment of claim 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU NGUYEN whose telephone number is (571)270-3982. The examiner can normally be reached 9AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VU NGUYEN/Primary Examiner, Art Unit 2619